Citation Nr: 1718223	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-45 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an obstructive lung disease to include bronchial asthma, chronic obstructive pulmonary disease, and emphysema.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Oakland, California.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is associated with the evidentiary record.

This case was remanded by the Board in December 2014 and September 2016.


FINDINGS OF FACT

1.  Asthma was noted on the Veteran's September 1969 pre-induction examination.  

2.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's asthma permanently increased in severity during service, or is otherwise related to service.

3.  The preponderance of the competent and credible evidence weighs against finding that an obstructive lung disease, to include chronic obstructive pulmonary disease (COPD) and emphysema, manifested in service or is related to service.


CONCLUSIONS OF LAW

1.  The Veteran's preexisting asthma was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  The criteria for service connection for an obstructive lung disease have not been met..  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by a letters in February 2008 and September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, VA treatment records, and identified and available private treatment records have been associated with the evidentiary record.

In July 2008 the Veteran was afforded a VA examination.  The VA examiner did not review the evidentiary record, but interviewed and examined the Veteran and opined as to whether the Veteran's asthma has worsened in severity.  In September 2009, the Veteran was afforded another VA examination.  The September 2009 VA examiner reviewed the evidentiary record, interviewed and examined the Veteran, and provided an opinion as to whether the Veteran's asthma was aggravated beyond its natural progression by his active duty service, supported by a detailed rationale.

In the December 2014 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain all pertinent outstanding treatment records, to include all Kaiser Permanente records dated from 1969 including those of Dr. Y., as well as any private treatment records from a Dr. H.  The Board then instructed the AOJ to obtain an addendum opinion from the September 2009 VA examiner to address the nature and etiology of the Veteran's COPD.

In February 2015, treatment records from Dr. A.H. and from Kaiser Permanente dated from January 1973 to January 2015 were received and associated with the evidentiary record.

In February 2015, an addendum opinion was provided by the September 2009 VA examiner in which he opined as to the nature and etiology of the Veteran's current emphysema and COPD, supported by a detailed rationale.

In the September 2016 remand, the Board instructed the AOJ to obtain an addendum opinion from the February 2015 VA examiner to opine as to whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's asthma was not aggravated in service beyond its natural progression.  The examiner was asked to specifically consider the positive opinion of Dr. A.H. 

In a December 2016 addendum opinion, the VA examiner reviewed the evidentiary record, summarized the pertinent evidence of record, and provided an opinion regarding whether the Veteran's preexisting asthma was aggravated during the Veteran's active duty service, and specifically addressed the opinion of Dr. A.H.  Although the December 2016 VA examiner did not use the terms "clear and unmistakable" or "clear and manifest" regarding his opinion, the Board notes that once the presumption of aggravation arises, clear and unmistakable evidence is necessary to rebut the presumption.  However, as will be discussed below, because the Board finds that in this case the presumption of aggravation does not apply, the Board finds that a medical opinion regarding whether the presumption is rebutted by clear and unmistakable evidence is not necessary.  

Given the foregoing, the Board finds the September 2009 VA examination and report, the February 2015 VA examiner's opinion, and the December 2016 VA examiner's opinion, in combination, to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the association of the treatment records from Dr. A.H. and Kaiser Permanente with the evidentiary record, the February 2015 VA examiner's addendum opinion, the December 2016 VA examiner's addendum opinion, and the subsequent readjudication of the claim in March 2017 based upon all the evidence of record, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

A February 2008 Kaiser Permanente treatment record includes current diagnoses of asthma and COPD, and also indicates the Veteran may have mild emphysema.

The Veteran contends that his asthma was aggravated by his active duty service, and that his other lung conditions are also related to his active duty service.  The Veteran contends the changes in environment during his active duty service as he moved among bases aggravated his preexisting asthma, that he struggled with his asthma throughout his active duty service and following service, requiring the use of over-the-counter medications.  See April 2017 Veteran statement; October 2014 videoconference hearing testimony; October 2014 Veteran statement; May 2010 Veteran statement; November 2009 Veteran statement; March 2009 Veteran statement.  The Veteran has also indicated he was exposed to asbestos during his active duty service.  See November 2007 claim.

First, it is not disputed that the Veteran entered active duty service with preexisting asthma.  History of asthma was noted on the Veteran's induction examination dated in September 1966.  

However, the Board finds the preponderance of the competent and credible evidence weighs against finding that the Veteran's asthma condition underwent a permanent increase in severity during his active duty service.  Instead, the totality of the evidence indicates he experienced intermittent flare-ups of symptoms of the preexisting asthma during service.

Upon a July 1966 inductee Report of Medical History the Veteran reported asthma, and the examining physician indicated the Veteran reported his last asthma attack as six months prior.  A July 1966 induction examination report included a history of asthma as a defect or diagnosis, and the Veteran was reported as not qualified for enlistment at that time.  Upon a September 1966 pre-induction examination it was noted that the Veteran had no verified asthma attacks, the Veteran admitted no doctor had treated an asthmatic attack since age ten, and after attempting to verify the asthma claimed during the pre-induction examination, the Veteran was found fit for service.

Service treatment records show that in August 1967 the Veteran reported asthma for all of his life, and that he had used an over-the-counter asthma spray.  The Veteran was given a medinhaler.  In October 1967, the Veteran complained of asthma and said dust was bothering him.  In November 1967, the Veteran was hospitalized for asthma with bronchitis for six days, and at that time pulmonary function tests were performed.  The Veteran's profile remained unchanged and he was returned to duty.  He presented on June 19, 1968 with a complaint of asthma; he had run out of medications and wanted renewal.  He presented on June 26, 1968 with complaints that he wakened with coughing, and the diagnosis was mild bronchial asthma.  He presented on July 18, 1968 for breathing trouble, the impression was acute bronchial asthma, and medications were adjusted.  On July 19, 1968 the Veteran presented to the emergency department due to the recurrence of an asthma attack, as well as a productive cough.  On July 20, 1968 he presented as still having asthma trouble following the acute asthma attack the night prior, and still having a productive cough and wheezing.  It was noted that the Veteran had only taken his medication intermittently and he was advised to take medications as prescribed.  He presented again on July 30, 1968 for an asthma attack after running, and was treated and released.  He presented for asthma attacks in August 1968 after discontinuing a medication (Tedral) ten days earlier.  

The April 1969 separation examination indicates a normal clinical evaluation of the lungs and chest.  Upon the Report of Medical History, the Veteran noted a history of asthma, but reported that he was in "good health."  He denied a history of shortness of breath, pain or pressure in the chest, and chronic cough.  The examiner commented that the Veteran had a history of asthma and had occasional attacks of "allergic bronchitis - EPTS [existed prior to service] service aggravated."  

Treatment records from Kaiser Foundation Hospitals indicate the Veteran was seen for two asthma attacks in May 1971, at which time the Veteran reported he had just moved into a new house.  The Veteran presented for an asthma exacerbation related to an upper respiratory infection in October 1971.  In March 1976, the Veteran presented for an asthma exacerbation.  The practitioner noted the Veteran's report of a lifetime history of asthma which was very troublesome in childhood, but was much improved in recent years, and the Veteran was symptom-free between episodes.  The practitioner indicated the current exacerbation was possibly from over-exertion and a weather change.  An October 1979 emergency room record indicates the Veteran requested an excuse from work due to his asthma, reporting that he would take off of work when he was sick due to his asthma.  The practitioner advised the Veteran to see his doctor when his asthma was symptomatic.

Following his separation from active duty service, the Veteran worked in naval shipyards, and took part in a respiratory protection program.  Pulmonary function testing was performed in September 1982, May 1983, April 1985, April 1986, and April 1987, and available notes indicate abnormalities were noted in 1982, 1983, and 1986.  The Veteran reported getting short of breath due to his history of asthma.  See, e.g., April 1986 respiratory protection program note.

Records from Kaiser Permanente Medical Center include the results of pulmonary function testing in April 1989.  A handwritten note on the results states there was a severe obstructive ventilatory defect which responded to induced bronchodilators consistent with asthma.  Of record are also results of pulmonary function tests performed in April 1990 and April 1992.

Upon a September 1997 consultation with East Bay Pulmonary Medical Group, spirometry testing was also performed.  See March 2007 Kaiser Permanente treatment note (reporting the 1997 consultation findings).

In January 2007, the Veteran underwent a consultative examination with Dr. N.M.Y. at Kaiser Permanente due to asthma and asbestos exposure.  Dr. N.M.Y. noted the Veteran's reports that he has had asthma all his life, was hospitalized several times briefly in childhood for his asthma, as well as being hospitalized for an asthma attack during his active duty service.  The Veteran reported he had not been hospitalized later in life.  The Veteran reported that from 1967 to 1995 he worked as a marine machinist and mechanic at a naval supply center and shipyard, where he tore down some asbestos, but did not install it.  The Veteran reported that at that time his asthma varied with some good days and some bad days.  The Veteran reported overexertion, stress, and allergies in springtime also aggravate it.  The Veteran reported that when he gets asthma exacerbations he coughs, wheezes, and has shortness of breath which respond to nebulized albuterol and steroids.  Following her examination, Dr. N.M.Y. assessed a history of asbestos exposure working as a marine equipment mechanic in naval shipyards, and asthma with exacerbations due to upper respiratory infections and allergies exposures, stating the Veteran was doing okay at that time.  

Since January 2007, the Veteran has continued to receive treatment for his asthma, and subsequently for his COPD and possible emphysema, from Kaiser Permanente, which has included multiple pulmonary function tests which are of record.

Upon a July 2008 VA examination, the VA examiner stated the Veteran's claims file and medical records had not been reviewed.  The Veteran reported having seasonal rhinitis and asthma since grade school, and stated he did not remember the treatment, but that it included aerosols.  The Veteran reported he began to get asthma attacks during his active duty service, and reported the 1967 hospitalization.  The Veteran stated that after service he persisted with asthma like in the service and required continuous treatment, but no further hospitalizations.  The examiner stated the Veteran had asthma attacks several times per year with wheezing and dyspnea reported.  The July 2008 VA examiner diagnosed allergic rhinitis and asthma (obstructive respiratory).  The examiner opined that except for the Veteran's current maintenance therapy, the Veteran did not appear to have more significant symptoms than as a child or adolescent prior to his service.

The Veteran submitted a January 2009 letter opinion from Dr. A.H.  The letterhead on which this opinion is written indicates Dr. A.H. is a medical doctor as well as a lawyer, and that he specializes in orthopedic and neurological assessments.  Dr. A.H. opined that there is overwhelming evidence that the Veteran's asthmatic condition was recognized as worsening during service.  Dr. A.H. noted the notation on the Veteran's entrance examination by Dr. L.B. that there was little record of a history of asthma, the Veteran admitted no doctor had treated his asthma attacks since the age of ten, and that the Veteran was considered fit.  He also noted the notation of service aggravation of the asthma upon the April 1969 Report of Medical History by Dr. R.T., and stated that by July 1968 the Veteran's service treatment records indicated the Veteran was noted to have severe asthma attacks requiring four medications, with extreme wheezing, expiratory bilaterally as well as inspiratory.  Dr. A.H. opined, "Because both Dr. [L.B.] and Dr. [R.T.] agreed that this was a service aggravated condition, there can be no reasonable contradiction that this was service aggravated."  Dr. A.H. further stated that the results of the November 1967 pulmonary studies during service would equate to a 30 percent disability rating under VA regulations, and that pulmonary function studies performed in January 2009 would equate to a 60 percent disability rating per VA regulations.

Upon a January 2009 visit at Kaiser Permanente, Dr. N.M.Y. noted the Veteran's reports that he had asthma in childhood which would fluctuate in severity, and that during service his asthma got worse, and he was hospitalized at least one time.  She noted the Veteran's report that he would have "attacks" with shortness of breath, cough, wheeze, and panic symptoms.  She also noted the Veteran worked at a shipyard prior to and following active duty service, and then a different shipyard and a naval supply center.  The Veteran reported being exposed to asbestos through tearing asbestos out while working at each location.

In a March 2009 letter, Dr. N.M.Y. noted she had treated the Veteran's asthma for several years, and that he never smoked, but has had asthma since childhood.  She stated that during active duty service "his asthma got worse, and he was hospitalized for an asthma attack once...Other times, he had asthma 'attacks,' which were treated at the...dispensary with nebulized bronchodilators, pills, and rest."  She stated that currently the Veteran has severe asthmatic COPD which is controlled by regular bronchodilators and inhaled corticosteroids.  Dr. N.M.Y. concluded, "I believe [the Veteran's] claim for compensation because of worsening of his asthma during the time of service is legitimate."

The Veteran was afforded another VA examination in September 2009, at which time the Veteran's claims file and medical records were reviewed by the examiner.  The examiner stated the September 1966 selective service examination indicated a history of asthma since age ten but no verified attacks and no treatment required, and the August 1969 separation physical examination indicated the Veteran was in good health and had occasional attacks of allergic bronchitis.  The examiner further noted the several entries during the Veteran's service regarding his asthma with wheezing documented bilaterally, mild with a diagnosis of bronchial asthma.  The VA examiner further noted the results of pulmonary function testing in 1983, 1989, and 1990.  The September 2009 VA examiner also noted the March 2009 letter opinion from Dr. N.M.Y., but that the physician did not reference the Veteran's 40 years of post-service exposures.  

The September 2009 VA examiner noted the Veteran's reported history of asthma in childhood, but in high school the asthma cleared, and he played sports such as track and field running hurdles without any asthma or use of inhalers.  The Veteran reported that in the service he started getting asthma attacks in 1967 and was hospitalized for a few days, and had no additional hospitalizations.  After the service the Veteran reported he persisted with asthma like in the service, and that he requires continuous treatment.  The VA examiner further noted the Veteran began working in shipyards in 1966 prior to being drafted, and again after service until 1995.  He then became a school custodian.

Following his review of the evidentiary record and interview and examination of the Veteran, the September 2009 VA examiner diagnosed COPD with underlying asthma.  The examiner opined that the Veteran's asthma was less likely as not permanently aggravated by his asthma in the service, but was a recurrence of his childhood asthma.  The VA examiner explained the Veteran's asthma did recur in the service, which is frequently the case with childhood asthma, however the attacks were mild and easily treated.  After service the Veteran had shipyard inhalation for 26 years and custodial dust inhalation for the past 13 year with coughing and wheezing on the exposures.  The examiner stated the various pulmonary function tests over the years showed a variable response for the first ten or so years indicating primarily asthma which was intermittent in the service, and that one study about 20 years post service was normal indicating no permanent damage from the service exposure.  The examiner stated that with his subsequent exposures it had become daily persistent asthma with daily symptoms, and current pulmonary function tests show rather severe airways obstruction.  There is still partial reversibility indicating that asthma is still underlying his COPD but with normal diffusion, the Veteran does not have significant emphysema.  The September 2009 VA examiner concluded, "Hence without the post service exposures it is more likely than not that he would have intermittent asthma as before...."

In an October 2009 letter, Dr. A.H. responded to the September 2009 VA examination report and the September 2009 statement of the case.  Dr. A.H. opined that because Dr. L.B. and Dr. R.T. examined the Veteran at the time of his active duty service there can be no doubt that the service aggravated his condition, and rejected the contradiction by "any other doctor who comes onto the scene late."  He noted the positive opinions by himself and Dr. N.M.Y. that the Veteran had a worsening of his asthma in service, and stated whether the Veteran's asthma was worsened by post-service exposures is not the issue, but only whether the asthma was worsened in service.

In a December 2016 addendum opinion, the September 2009 VA examiner indicated that he is a pulmonary internist.  He noted the August 1967 induction examination upon which the Veteran reported his last asthma attack as six months prior.  The VA examiner opined that the Veteran's episodes of asthma during his military service were brought on by non-compliance or omission of appropriate and continuous asthma medications, or not taking albuterol inhalations prior to any strenuous exercise or military activity.  The examiner stated the Veteran's asthma attacks for which he was seen and hospitalized in service were really flare-ups of his pre-service asthma.  The examiner explained that because the Veteran's post-service pulmonary function tests returned to normal, this further confirmed that his underlying disease did not progress because his pulmonary function before and after the service was normal.  He stated the Veteran's asthma then got worse with his post-service job working in the shipyards for 26 years and in custodial dust for another 13 years.  The VA examiner stated the normal pulmonary function tests of the 1990s post-service "confirm[] that all of his basic disability was essentially pre and post service with the induction exam confirming an asthma attack 6 months prior to service."  

In the December 2016 addendum opinion, the VA examiner noted he had reviewed all the other opinions of record, including the October 2009 letter from Dr. A.H.  However, he stated these opinions indicated the consultants looked at the service records and commented on the exacerbations or flare-ups in service, but did not review or comment on the Veteran's lifetime pulmonary function as evidenced by the pulmonary function tests and the return to normal before the Veteran's asthma got worse in the shipyards post service, and how therefore the service exposure did not significantly alter his pulmonary function.  The VA examiner opined that "hence, all the consultant opinions are not based on all the available evidence and facts."

For these reasons, the VA examiner opined that the Veteran's preexisting asthma did not progress in any fashion that could be measured by post-service physiologic testing.

Again, in order for the presumption of aggravation to arise, the evidence must show that there was a permanent increase in the severity of the Veteran's asthma during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation of a preexisting disability may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Here, the Board finds preponderance of the competent and credible evidence of record weighs against finding that the Veteran's preexisting asthma increased in severity during the Veteran's active duty service.  Instead, it indicates that he experienced flare-ups and exacerbations of asthma symptoms in service.  

The evidence of record indicates the Veteran may have experienced an asthma attack around January 1966.  See July 1966 Report of Medical History (reporting asthma attack six months prior).  However, the September 1966 induction examination report indicated no recent attacks could be verified, and at that time the Veteran reported he had not had a doctor treat an asthmatic attack since he was ten years old.  Upon the September 2009 VA examination the Veteran reported his asthma cleared during high school and he was able to play running sports without symptoms or use of inhalers.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and finds the Veteran's had few-to-no asthma symptoms prior to service.

As discussed above, it is not disputed that the Veteran was treated for asthma symptoms during his active duty service, including a hospitalization.  However, although Dr. R.T. indicated upon the April 1969 separation Report of Medical History that the Veteran's history of asthma and occasional allergic bronchitis was "service aggravated," the Board finds from this statement alone it cannot be determined whether Dr. R.T. meant that the preexisting asthma condition itself had been permanently aggravated by service, or whether the symptoms of the Veteran's asthma had been aggravated. 

Although Dr. N.M.Y's March 2009 letter opinion is generally supportive of the Veteran's contention, the Board finds that the totality of the evidence of record indicates her opinion was based solely upon the Veteran's reports regarding the history of his asthma before, during, and after service.  The March 2009 letter and the January 2007 and March 2009 treatment notes do not indicate that Dr. N.M.Y. reviewed the Veteran's service treatment records, or the records of pulmonary function tests performed after service until the 1997 testing.  As Dr. N.M.Y.'s opinion was not based upon all the evidence of record pertaining to the manifestations of the Veteran's asthma prior to, during, and subsequent to service, the Board affords it less weight of probative value.

Dr. A.H.'s letter opinions are also generally supportive of the Veteran's claim.  However, Dr. A.H. appears to base his positive opinions upon only the notations in the service treatment records of treatment for asthma symptoms, and Dr. R.T.'s notation upon the April 1969 Report of Medical History regarding service aggravation.  While Dr. A.H. is correct that whether the Veteran's post-service exposures have aggravated his asthma condition to the point at which it exists today does not bear upon the question of whether his active duty service aggravated his asthma, Dr. A.H. also failed to address any of the pulmonary function studies of record prior to 2009, or their significance regarding the severity of the Veteran's asthma condition.  Because Dr. A.H.'s letter opinions also were not based upon all the evidence of record pertaining to the manifestations of the Veteran's asthma prior to, during, and subsequent to service, the Board affords it less weight of probative value.

Further, the Board finds that Dr. A.H.'s comparison of his calculations of a VA disability rating based upon the Veteran's 1967 pulmonary function testing with a higher disability rating based upon 2009 pulmonary function studies did not include any discussion of the intervening pulmonary function studies and/or the effects of the Veteran's post-service exposures.  Accordingly, the Board affords the comparison little weight of probative value regarding whether the Veteran's asthma was permanently aggravated during his active duty service.

Ultimately, the Board affords the greater weight of probative value to the VA examiner's September 2009 VA examination report and opinion and the December 2016 addendum opinion.  In both instances the VA examiner reviewed the entire evidentiary record, and upon the September 2009 VA examination he interviewed and examined the Veteran.  The VA examiner thoroughly discussed the relevant evidence of record regarding the Veteran's asthma condition prior to, during, and following his active duty service.  The examiner acknowledged the Veteran's complaints and treatments regarding his asthma during service, as well as the notation of service aggravation upon his separation from service.  However, the VA examiner provided a detailed rationale as to why the totality of the evidence of record indicates the Veteran's asthma condition itself did not undergo an increase in severity during his active duty service, but was a common recurrence of his childhood asthma.  The VA examiner explained that the Veteran experienced flare-ups or exacerbations of his asthma symptoms during service, which were easily treated, and which the service treatment records indicate were brought on by non-compliance or omission of appropriate and continuous asthma medications, or not taking albuterol inhalations prior to any strenuous exercise or military activity.  Finally, the VA examiner explained how the Veteran's pulmonary function study during service, and those studies following service, indicated that the Veteran's overall lung function returned to normal following his active duty service, which he explained confirmed that the Veteran's underlying disease did not progress during service.  Because the VA examiner, a specialist in pulmonary disabilities, supported his negative opinion with a detailed rationale based upon all the evidence of record pertaining to the manifestations of the Veteran's asthma prior to, during, and subsequent to service, as well as upon relevant medical principles, the Board affords it the most weight of probative value. 

Accordingly, the Board finds preponderance of the competent and credible evidence of record weighs against finding that the Veteran's preexisting asthma increased in severity during the Veteran's active duty service.  Therefore, the presumption of aggravation does not apply.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board has also considered the lay evidence offered by the Veteran.  This includes his statements that his asthma increased in severity during his active duty service, and has continued at that severity since service.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report the symptoms such as wheezing, coughing, and shortness of breath he experienced before, during, and following service.

However, the question of whether the Veteran's preexisting asthma condition permanently increased in severity during his active duty service, as opposed to intermittent flare-ups or worsening of asthma symptoms, cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's preexisting asthma was permanently aggravated during his active duty service is not within the realm of knowledge of a non-expert given the length of time since the Veteran's separation from active duty service, the complexity of distinguishing the severity of the asthma condition itself from the symptoms, and the Veteran's extensive occupational exposures following service.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his opinion that his preexisting asthma was permanently aggravated by his active duty service is not competent evidence, and therefore is not probative of whether his asthma condition itself was aggravated by his active duty service.  See Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004).

Regarding the Veteran's COPD and emphysema, the Board finds the preponderance of the competent and credible evidence of record weighs against finding that these disabilities incurred in or are related to the Veteran's active duty service.  In a February 2015 addendum opinion, the September 2009 VA examiner reviewed the evidentiary record.  The VA examiner noted that a normal pulmonary function test twenty years after the Veteran's separation from active duty service confirms that the Veteran did not have COPD or emphysema at that time.  The examiner explained that COPD and emphysema are not reversible diseases, and therefore they could not have been present during his active duty service.  See also December 2016 addendum opinion.

Finally, the Board finds the preponderance of the competent and credible evidence weighs against finding the Veteran has any current obstructive lung disability related to in-service asbestos exposure.  Although the Veteran indicated in his November 2007 claim that he was exposed to asbestos during his active duty service, the Veteran has not provided any information regarding such exposure.  The Board finds the preponderance of the competent and credible evidence indicates the Veteran's asbestos exposure occurred after his active duty service, related to his jobs in shipyards.  See, e.g., January 2007 Dr. N.M.Y. consultation note.  In the December 2016 addendum opinion, the VA examiner opined that because there was no evidence of asbestos pleural plaques or asbestos interstitial lung disease on a January 2007 chest CT, it is less likely as not the Veteran has an onset or aggravation of any lung disease during or caused by service.   

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran has a current obstructive lung disease that was incurred in, or is otherwise related to, his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303(a), (d); see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for an obstructive lung disease.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for an obstructive lung disease to include asthma, COPD, and emphysema is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


